                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,                        Case No. 15-cr-00579-VC-4
                 Plaintiff,
                                                  ORDER TO REDUCE SENTENCE AND
         v.                                       MOTION FOR COMPASSIONATE
                                                  RELEASE
 RAMON MEDINA AGUILAR,
                                                  Re: Dkt. No. 797
                 Defendant.



       The motion for compassionate release is denied. The defendant has not presented

extraordinary circumstances, and in any event the section 3553(a) factors do no weigh in favor of

early release.

       IT IS SO ORDERED.

Dated: March 23, 2021
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
